Citation Nr: 0425443	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  01-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from February 1943 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).

The veteran's September 2001 substantive appeal requested a 
Travel Board hearing. A June 2002 letter informed the veteran 
that his hearing was scheduled for July 30, 2002.  There is 
no record of this letter having been returned as undelivered.  
The veteran failed to show for the hearing. 

The above issue was developed by the Board in October 2002, 
and remanded in August 2003.  The case was thereafter 
returned to the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss has not been shown by competent 
evidence to have been present during service or proximate 
thereto.  Bilateral hearing loss was not manifested to a 
degree of 10 percent within one year after service.  

2.  Bilateral hearing loss was initially clinically shown 
over five decades after service at a time too remote to be 
reasonably related to any incident of service.  It has not 
been shown, by credible competent evidence, that bilateral 
hearing loss was caused by or related to military noise 
exposure, or any other incident of service.  

3.  The competent medical evidence indicates that is not at 
least as likely as not that tinnitus is related to military 
noise exposure.  There is no competent medical evidence on 
file showing any relationship between tinnitus and military 
noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the appellant's service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or as a result of active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the March 2000 rating decision was made before 
the RO provided the veteran VCAA notice.  However the Board 
finds that any defect with respect to the sequence of the 
VCAA notice did not prejudiced the veteran's claims for the 
reasons specified below.  

In the copy of the October 2001 letter, provided to the 
veteran, the veteran was on notice that the evidence needed 
to substantiate his claims was evidence of a relationship 
between the veteran's claimed disabilities and service.  

In the March 2002 supplemental statement of the case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
30 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.


Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 


I.  Factual Background

The RO has made reasonable efforts to obtain the service 
medical records.  The veteran's medical records from his 
period of service are unavailable, presumably having been 
destroyed in the accidental fire in 1973 at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The record shows that the veteran served honorable active 
duty from February 1943 to October 1943 in the Army.  The 
veteran's military occupational specialty was Auto Mechanic.  
There is no evidence that he served in combat during service. 

On the veteran VA-Form 21-256 received in June 1999, the 
veteran claimed entitlement to service connection for hearing 
loss.  He reported having noise exposure due to two vehicles 
backfiring in a garage sometime around August 1943.  

VA treatment records dated in June 1999 show that the veteran 
received an audiology consultation.  He reported that he 
experienced difficulty hearing, tinnitus, right ear, 
periodically, sounds like a high wind, and noise exposure in 
the military and occupationally.  He reported no hearing 
protection was used.  Tests results, revealed sensorineural 
hearing loss, profound, bilaterally.  Speech discrimination 
was not able to be determined due to the large degree of 
hearing impairment.  

The veteran was accorded a VA audiology examination in May 
2003.  He reported that during service he encountered noises 
such as cars backfiring, various engine noises, airplanes 
taking off and landing, as well as some weapons fire during 
basic training, although he was not specific as to the types 
of weapons.  He stated that he worked in noisy situations for 
approximately four to six hours per day.  He reported that he 
wore earplugs when he worked close to the runway during 
airplane take offs and landing.  His post military occupation 
was auto mechanic.  He reportedly wore earplugs when the 
noise in the shop was extremely loud.  He reported occasional 
bilateral tinnitus and loss of balance, which was noticed 
while he was stationed at the Air Force Base.  

Audio test results revealed bilateral profound hearing loss.  
Word recognition could not be tested.  The examiner stated 
that he could not give a valid opinion on the etiology of 
veteran's hearing loss.  Further testing was required.  He 
stated that he felt the veteran displayed extensive 
malingering behaviors.  For example, clinician was able to 
speak to the veteran in a slightly elevated voice (without 
his hearing aids) while face-to-face and not facing the 
audiologist and was clearly understood.  The examiner 
recommended an Auditory Brainstem Response (ABR) evaluation.  

The veteran was accorded a VA audio examination in February 
2004.  It was noted that the examiner reviewed the claims 
file.  The examiner opined that it was not as least likely as 
not the claimed tinnitus was a result of military noise 
exposure.  She stated that the veteran was not specific 
regarding weapons used during training, said he used hearing 
protection while working around the airfield runway.  He had 
occupational noise exposure for many years.  He also exhibits 
malingering behaviors that made it impossible to consider his 
behavioral responses accurate.  

The veteran was accorded a VA audio and ear examinations in 
April 2004.  The examiners reviewed the claims file.  The 
veteran reported that his chief complaint was: "there are 
times when I can't hear at all and have to rely on lip 
reading."  He reported that during service his ears bled 
after an airplane took off, and he noticed hearing loss and 
tinnitus after this incident.  He received medical treatment 
and was told his hearing would return.  His hearing improved 
after approximately 2-3 weeks and he was discharged shortly 
thereafter.  

The veteran was employed by Kodak as a punch press operator 
for 3 years prior to active service.  Post service, he was 
employed as a mechanic, then as a supervisor for 30 plus 
years.  He reported a total of 33 plus years of occupational 
noise exposure.  He denied recreational noise exposure.  

He reportedly experienced tinnitus approximately once every 
two weeks, with 20-30 minutes duration.  He then stated, 
"I'm used to it now, I don't even hear it anymore."  He 
further stated, "I don't really know what may have caused 
the tinnitus."

Tests results showed a profound sensorineural hearing loss 
and that the veteran did not respond to pure tone stimuli at 
most frequencies.  The tests results were deemed inconsistent 
and unreliable.  The examiner stated that the veteran was 
able to converse comfortably and answer case history at a 
normal level.  He wore hearing aids and the hearing aids were 
fit for mild to moderate hearing loss.  He was able to 
converse at a normal level with his son, who accompanied him 
to the examination.  He was able to repeat speech reception 
threshold words at 74 decibels right ear and 65 decibels left 
ear, therefore his pure tone responses should be in similar 
range.  The presence of acoustic reflexes proved that his 
acuity could not be as poor as the responses indicated.  The 
veteran did not respond to a majority of CNC discrimination 
words, stating that he was unable to hear them, which was not 
possible with speech reception thresholds of 75/65 decibels.  
The examiner stated that it was not possible to provide an 
opinion on the etiology of the veteran's current hearing loss 
due to on-going malingering behaviors.  The examiner opined 
that it not at least as likely as not that the veteran's 
current tinnitus was related to his military service.  The 
occurrence of tinnitus is relatively infrequent; veteran 
stated he had tinnitus, and then stated he does not hear it 
anymore; and he had significantly more occupational noise 
exposure than military noise exposure.  The examiners found 
that an ABR evaluation was not an appropriate course of 
action for this veteran.  


II.  Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss, where 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease of injury; and, 
medical evidence of a nexus between an in-service disease of 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

III.  Service connection for 
bilateral hearing loss

The veteran is claiming that he has current bilateral hearing 
loss incurred in service.  

The earliest post-service clinical evidence of any defective 
hearing disability was not until 1999, more than five decades 
after service.  During an audiology consultation conducted in 
June 1999, bilateral hearing loss, profound was diagnosed.  
The record reflects both military and occupational noise 
exposure (9 months military and 33 years occupational).  
While there may have been acoustic trauma in service, there 
is no medical evidence that establishes that the acoustic 
trauma resulted in bilateral hearing loss.  In this regard 
post-service examiners have stated that it is not possible to 
provide an opinion on the etiology of the veteran's current 
hearing loss due to on-going malingering behaviors.  

The veteran has failed to provide any clinical evidence 
demonstrating that his current bilateral hearing loss is 
related to military service.  Notwithstanding, the Board 
recognizes that the veteran has offered statements to the 
effect that his diagnosed bilateral hearing loss was incurred 
in or as a result of his active service.  As a layperson, 
however, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to etiology.  See generally Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  What is missing here is a medical 
opinion, supported by a plausible rationale that the 
veteran's diagnosed bilateral hearing loss was incurred as a 
result of exposure to acoustic trauma in service.  Absent 
such an opinion, the veteran's appeal must be denied.

As such, the Board finds that the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  In the absence of competent, credible evidence of a 
medical nexus between his current hearing loss and service, 
service connection is not warranted on a direct or 
presumptive basis for bilateral hearing loss.

Since the preponderance of the evidence is against allowance 
of this issue on appeal for the aforestated reasons, the 
benefit-of- the-doubt doctrine is inapplicable.  

IV.  Service connection for tinnitus

The evidence, while not demonstrating any tinnitus during 
service, shows the manifestation of that disorder subsequent 
to service.  See 38 C.F.R. § 3.303(d) (2003).  The question 
that must be addressed, therefore, is whether there is a 
nexus between the tinnitus that is currently manifested, and 
the veteran's service.  This question must be answered in the 
negative; that is, the evidence does not show that there is 
any relationship between the veteran's service and his 
tinnitus.  The medical evidence that addresses this matter is 
VA examination reports dated in May 2003 and April 2004, in 
which VA audiologists, based on review of the veteran's 
claims folder, specifically found that "it is not at least 
likely as not that the veteran's tinnitus is related to 
military noise exposure...."

In the absence of any evidence indicating that there is a 
relationship between the veteran's service and his tinnitus 
(the evidence in fact demonstrating that the possibility of 
such a relationship has been rejected), the Board must 
conclude that the preponderance of the evidence is against 
his claim for service connection for tinnitus.  Accordingly, 
the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



